Citation Nr: 0817315	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1963 to May 1966.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. In a rating decision in February 2002, the RO denied the 
claim of service connection for bilateral hearing loss; after 
the veteran was notified of the adverse determination and of 
his appellate rights, he did not appeal the rating decision 
and the rating decision became final by operation law based 
on the evidence then of record.

2. The additional evidence presented since the rating 
decision in February 2002 by the RO is cumulative of evidence 
previously considered.

3. Tinnitus, first documented after service, is unrelated to 
an injury, disease, or event of service origin. 


CONCLUSIONS OF LAW

1. The rating decision in February 2002 by the RO, denying 
service connection for bilateral hearing loss, became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2007). 

2. New and material evidence has not been presented to reopen 
the claim of service connection for bilateral hearing loss. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 

3. Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2005, in October 2005, and in 
March 2006.  The veteran was notified that new and material 
was needed to reopen the claim of service connection for 
bilateral hearing loss, that is, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered and that pertained to the reason the 
claim were previously denied, that is, hearing loss first 
shown after service was unrelated to service.  The notice 
included the type of evidence needed to substantiate the 
underlying claim of service connection for bilateral hearing 
loss, as well as the claim of service connection for 
tinnitus, namely, evidence of an injury or disease or event, 
causing an injury or disease, during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.

The veteran was notified that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claims. The notice included the 
provisions for the effective date of the claims and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim); and of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and 
material evidence claim).



To the extent that the RO provided VCAA notice of the degree 
of disability assignable and the effective date of the claims 
came after the initial adjudication of the claims, the timing 
of the notice did not comply with the requirement that the 
notice must precede the adjudication.  As the new and 
material evidence claim and the claim of service connection 
for tinnitus are denied, no disability rating or effective 
date can be assigned as a matter of law.  Therefore, there 
can be no possibility of any prejudice to the veteran with 
respect to the limited defect in the VCAA notice required 
under Dingess, 19 Vet. App. 473.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Duty to Assist 

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims. 38 U.S.C.A. § 5103A (a), 
(b) and (c). 

As for the new and material evidence claim, as new and 
material evidence has not been presented a VA medical 
examination or medical opinion is not authorized under 38 
C.F.R. § 3.159(c)(4)(iii). 

Also, VA has not conducted medical inquiry in the form of a 
VA compensation examination in an effort to substantiate the 
claim of service connection for tinnitus because there is no 
competent evidence showing post-service treatment or other 
possible association with service.  38 C.F.R. § 
3.159(c)(4)(i)(C) and (c)(4)(ii).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim for Bilateral Hearing Loss 

Procedural History and Evidence Previously Considered

In a rating decision in February 2002, the RO denied service 
connection for bilateral hearing loss on the basis that 
bilateral hearing loss was not shown in service and bilateral 
hearing loss shown after service was unrelated to service. 

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, the 
veteran did not appeal the rating decision by the RO and the 
rating decision became final by operation of law. 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104. 

The evidence of record at the time of the rating decision in 
February 2002 is summarized as follows.

The service records, including the reports of entrance and 
separation examination, contain no complaint, finding, 
history, treatment, or diagnosis of hearing loss.  And on 
separation examination, the veteran denied hearing loss, and 
no hearing abnormality was found on audiometric testing. 

After service, an audiogram in July 2001, which was conducted 
by a private company, suggested abnormal bilateral hearing. 

Current Claim to Reopen

As the unappealed rating decision in February 2002 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claims. 38 
U.S.C.A. § 5108.

In August 2005, the veteran applied to reopen the claim of 
service connection for bilateral hearing. 

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence presented since the rating decision 
in February 2002 consists of VA records and statements of the 
veteran. 

Analysis

The additional VA records, dated in July 2005, show that the 
veteran complained of a long standing history of hearing 
loss.  Audiometric testing revealed bilateral hearing loss.  
This evidence is not new and material because it is 
cumulative evidence, that is, supporting evidence of 
previously considered evidence in the rating decision of 
February 2002, namely, evidence of hearing loss, first 
document in 2001 more than 30 years after service.  And 
cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156.

As for the statements of the veteran, relating hearing loss 
to service, although the veteran is competent to describe 
symptoms of hearing loss, hearing loss is not a condition 
under case law that has been found to be capable of lay 
observation, 




and therefore the determination as to the presence of hearing 
loss is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  

For these reasons, the Board excludes the veteran's 
statements as competent evidence to establish a diagnosis of 
bilateral hearing loss during service or that the current 
bilateral hearing loss is related to an injury, disease, or 
event of service origin. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

For the above reasons, the additional evidence is not new and 
material, and the claim of service connection for bilateral 
hearing loss is not reopened.



Service Connection for Tinnitus

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

Factual Background 

The service records, including the reports of entrance and 
separation examination, contain no complaint, finding, 
history, treatment, or diagnosis of tinnitus.  And on 
separation examination, the veteran denied ear trouble, and 
no ear abnormality was found. 

After service, VA records in March 2001 disclose that the 
veteran denied chronic tinnitus.  In July 2005, the veteran 
complained of a long standing history of tinnitus.  

Analysis 

On the basis of the service medical records, tinnitus was not 
affirmatively shown during service.  For this reason, the 
claim of service connection for tinnitus under 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established.

Although the service medical records do not document 
tinnitus, the veteran is competent to describe tinnitus, but 
as the service medical records lack the documentation of the 
combination of manifestations sufficient to identify tinnitus 
and sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, VA records show that in March 2001 the veteran 
initially denied tinnitus, then in July 2005 he gave a long 
standing history of tinnitus, almost 40 years after discharge 
from service in 1966.  The absence of documented complaints 
of tinnitus from 1996 to 2005 interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.). The Board finds the absence of medical 
evidence of continuity of symptomatology outweighs the 
veteran's statements of continuity.

In this case, tinnitus is a condition under case law, where 
lay observation has been found to be competent as to the 
presence of the disability, that is, tinnitus is capable of 
lay observation.  Charles v. Principi, 16 Vet. App. 370 
(2002) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

And although the veteran is competent to declare that he has 
tinnitus, he is not competent to provide a medical nexus 
opinion between tinnitus and an injury, disease, or event of 
service origin.  Where, as here, the determinative issue 
involves a question of a medical nexus or medical causation, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim that tinnitus is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007)

On the question of a medical nexus or medical causation, 
there is no favorable, competent medical evidence of record 
to support the claim.  For this reason, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

As new and material evidence has not been presented to reopen 
the claim of service connection for bilateral hearing loss, 
the appeal is denied.  

Service connection for tinnitus is denied. 



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


